                  Case 21-10527-JTD             Doc 4      Filed 03/08/21        Page 1 of 14




                             THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )   Chapter 11
                                                            )
CARBONLITE HOLDINGS LLC, et al.,1                           )   Case No. 21-10527 (JTD)
                                                            )
                                   Debtors.                 )   (Joint Administration Requested)
                                                            )

                        DEBTORS’ APPLICATION FOR APPOINTMENT
                       OF STRETTO AS CLAIMS AND NOTICING AGENT

                  The above-captioned debtors and debtors in possession (collectively, the

“Debtors”) hereby file this application (the “Application”) for entry of an order appointing

Bankruptcy Management Solutions, Inc., d/b/a Stretto (“Stretto”) as claims and noticing agent

(“Claims and Noticing Agent”) in these chapter 11 cases effective as of the Petition Date. In

support of this Application, the Debtors submit the Declaration of Sheryl Betance (the “Betance

Declaration”), attached hereto as Exhibit B. In further support of the Application, the Debtors

respectfully state as follows:

                                           Jurisdiction and Venue

                  1.         The United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and

the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.



DOCS_LA:336144.4 13044/001
                  Case 21-10527-JTD           Doc 4       Filed 03/08/21   Page 2 of 14




28 U.S.C. § 157(b)(2), and the Debtors confirm their consent pursuant to Rule 7008 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 9013-1(f) of the

Local Rules of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”) to the entry of a final order by the Court in connection with this Application to the extent

that it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

                 2.          Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                 3.          The bases for the relief requested herein are section 156(c) of title 28 of

the United States Code, section 105(a) of title 11 of the United States Code, 11. U.S.C. §§ 101-

1532 (the “Bankruptcy Code”), Local Rules 2002-1(f) and 9013-1(m), and the Bankruptcy

Court’s Protocol for the Employment of Claims and Noticing Agents Under 28 U.S.C. § 156(c),

instituted by the Clerk (defined below) on February 1, 2012 (the “Claims Agent Protocol”).

                                                 Background

                 4.          On the date hereof (the “Petition Date”), each Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their

businesses and managing their properties as debtors in possession pursuant to sections 1107(a)

and 1108 of the Bankruptcy Code. No request for the appointment of a trustee or examiner has

been made in these chapter 11 cases, and no committees have been appointed or designated.

                 5.          The Debtors are on the forefront of processing post-consumer recycled

polyethylene terephthalate (“rPET”) plastic products and producing high-quality rPET and

polyethylene terephthalate (“PET”) beverage and food packaging products. As of the Petition


                                                      2
DOCS_LA:336144.4 13044/001
                  Case 21-10527-JTD           Doc 4       Filed 03/08/21   Page 3 of 14




Date, the Debtors operate two facilities at which they process PET bottles and flake into rPET

pellets, which are later incorporated into other products and packaging, and are scheduled to

begin operations at a third processing facility in April 2021. The Debtors also operate PinnPack,

which processes the rPET and PET into high-quality thermoformed packaging and similar

products, which the Debtors sell to customers including restaurants and grocery stores. A

detailed description of the Debtors’ business and facts precipitating the filing of the Debtors’

chapter 11 proceedings are set forth in the Declaration of Brian Weiss in Support of Debtors’

Chapter 11 Petitions and First Day Relief (the “First Day Declaration”), incorporated herein by

reference.2

                                              Relief Requested

                 6.          By this Application, pursuant to 28 U.S.C. § 156(c), the Debtors seek

entry of an order, substantially in the form attached hereto as Exhibit A (the “Proposed Order”),

appointing Stretto as Claims and Noticing Agent in the Debtors’ chapter 11 cases effective as of

the Petition Date.

                                               Basis for Relief

                 7.          The Debtors request entry of an order appointing Stretto as the Claims and

Noticing Agent for the Debtors and their chapter 11 cases, including assuming full responsibility

for the distribution of notices and the maintenance, processing, and docketing of proofs of claim

filed in the Debtors’ chapter 11 cases. The Debtors’ selection of Stretto to act as the Claims and



2
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the First Day
Declaration.


                                                      3
DOCS_LA:336144.4 13044/001
                  Case 21-10527-JTD          Doc 4       Filed 03/08/21   Page 4 of 14




Noticing Agent satisfies the Claims Agent Protocol, in that the Debtors obtained and reviewed

engagement proposals from at least two other court-approved claims and noticing agents to

ensure selection through a competitive process. Moreover, the Debtors submit, based on all

engagement proposals obtained and reviewed, that Stretto’s rates are competitive and reasonable

given Stretto’s quality of services and expertise. The terms of Stretto’s retention are set forth in

the Engagement Agreement attached as Exhibit 1 to the Proposed Order (the “Engagement

Agreement”); provided that the Debtors are seeking approval solely of the terms and provisions

of the Engagement Agreement as set forth in this Application and the Proposed Order attached

hereto.

                 8.          Although the Debtors have not yet filed their schedules of assets and

liabilities, they anticipate that there will be thousands of entities to be noticed. Local Rule 2002-

1(f) provides that “[i]n all cases with more than 200 creditors or parties in interest listed on the

creditor matrix, unless the Bankruptcy Court orders otherwise, the debtor shall file [an]

Application [to retain a claims and noticing agent] on the first day of the case or within seven (7)

days thereafter.” In view of the number of anticipated claimants and the complexity of the

Debtors’ business, the Debtors submit that the appointment of a claims and noticing agent is

required by Local Rule 2002-1(f) and is otherwise in the best interests of both the Debtors’

estates and their creditors.

                 9.          Bankruptcy Rule 2002 generally regulates what notices must be given to

creditors and other parties in interest in bankruptcy cases. Fed. R. Bankr. P. 2002(f). Under

Bankruptcy Rule 2002(f), the Bankruptcy Court may direct that some person other than the


                                                     4
DOCS_LA:336144.4 13044/001
                  Case 21-10527-JTD           Doc 4       Filed 03/08/21   Page 5 of 14




Office of the Clerk of the Bankruptcy Court (the “Clerk”) give notice of the various matters

described below. Moreover, section 156(c) of title 28 of the United States Code, which governs

the staffing and expenses of a bankruptcy court, authorizes the Bankruptcy Court to use

“facilities” or “services” other than the Clerk for administration of bankruptcy cases. 28 U.S.C. §

156(c). Specifically, the statute states, in relevant part:

                 Any court may utilize facilities or services, either on or off the
                 court’s premises, which pertain to the provision of notices,
                 dockets, calendars and other administrative information to parties
                 in cases filed under the provisions of title 11, United States Code,
                 where the costs of such facilities or services are paid for out of the
                 assets of the estate and are not charged to the United States. The
                 utilization of such facilities or services shall be subject to such
                 conditions and limitations as the pertinent circuit council may
                 prescribe.

28 U.S.C. § 156(c).

                 10.         In addition, Local Rule 2002-1(f) provides:

                 Upon Application of the debtor or trustee, at any time without
                 notice or hearing, the Court may authorize the retention of a notice
                 and/or claims clerk under 28 U.S.C. § 156(c). In all cases with
                 more than 200 creditors or parties in interest listed on the creditor
                 matrix, unless the Court orders otherwise, the debtor shall file such
                 Application on the first day of the case or within seven days
                 thereafter. The notice and/or claims clerk shall comply with the
                 Protocol for the Employment of Claims and Noticing Agents under
                 28 U.S.C. § 156(c) (which can be found on the Court’s website)
                 and shall perform the [claims and noticing services].

Del. Bankr. L.R. 2002-1(f). Accordingly, Bankruptcy Rule 2002, Local Rule 2002-1(f), and

section 156(c) of title 28 of the United States Code empower the Bankruptcy Court to utilize

outside agents and facilities for notice and claims purposes, provided that the Debtors’ estates

bear the cost of such services.



                                                      5
DOCS_LA:336144.4 13044/001
                  Case 21-10527-JTD           Doc 4       Filed 03/08/21   Page 6 of 14




                 11.         For all of the foregoing reasons, the Debtors believe that the appointment

of Stretto as the Claims and Noticing Agent in these chapter 11 cases is necessary and in the best

interests of the Debtors, their estates and creditors, and all parties in interest. Furthermore, the

Debtors respectfully submit that the fees and expenses that would be incurred by Stretto under

the proposed engagement would be administrative in nature and, therefore, should not be subject

to standard fee application procedures of professionals.

                 12.         By separate application, the Debtors intend to seek authorization to retain

and employ Stretto as the administrative agent in these chapter 11 cases, pursuant to

section 327(a) of the Bankruptcy Code, because the administration of the chapter 11 cases will

require Stretto to perform duties outside the scope of 28 U.S.C. § 156(c).

                                           Stretto’s Qualifications

                 13.         Stretto is a chapter 11 administrator comprised of leading industry

professionals with significant experience in both the legal and administrative aspects of large,

complex chapter 11 cases.              Stretto’s professionals have experience in noticing, claims

administration, solicitation, balloting, and facilitating other administrative aspects of chapter 11

cases and experience in matters of this size and complexity. Stretto’s professionals have acted as

official claims and noticing agent in many large bankruptcy cases in this district and in other

districts nationwide. Stretto has developed efficient and cost-effective methods to handle the

voluminous mailings associated with the noticing and claims processing portions of chapter 11

cases to ensure the efficient, orderly and fair treatment of creditors, equity security holders, and

all parties in interest. Stretto’s active and former cases include: In re MobiTV, Inc., Case No. 21-


                                                      6
DOCS_LA:336144.4 13044/001
                  Case 21-10527-JTD          Doc 4       Filed 03/08/21   Page 7 of 14




10457 (LSS) (Bankr. D. Del. Mar. 2, 2021); In re Superior Air Charter, LLC, Case No. 20-11007

(CSS) (Bankr. D. Del. Apr. 29, 2020); In re True Religion Apparel, Inc., Case No. 20-10941

(CSS) (Bankr. D. Del. Apr. 14, 2020); In re Ravn Air Group, Inc., Case No. 20-10755 (BLS)

(Bankr. D. Del. Apr. 7, 2020); In re Rudy’s Barbershop Holdings, LLC, Case No. 20-10746

(LSS) (Bankr. D. Del. Apr. 6, 2020); In re API Americas Inc., Case No. 20-10239 (CSS) (Bankr.

D. Del. Feb. 4, 2020); In re REVA Medical, Inc., Case No. 20-10072 (JTD) (Bankr. D. Del. Jan.

16, 2020); In re Clover Technologies Group, LLC, Case No. 19-12680 (KBO) (Bankr. D. Del.

Dec. 23, 2019); In re MTE Holdings LLC, Case No. 19-12269 (KBO) (Bankr. D. Del. Nov. 15

2019); In re Fleetwood Acquisition Corp., Case No. 19-12330 (KG) (Bankr. D. Del. Nov. 5,

2019); In re News-Gazette, Inc., Case No. 19-11901 (KBO) (Bankr. D. Del. Sept. 4, 2019);

In re Loot Crate, Inc., Case No. 19-11791 (BLS) (Bankr. D. Del. Aug. 14, 2019); In re IPic-Gold

Class Entm’t, LLC, Case No. 19-11739 (LSS) (Bankr. D. Del. Aug. 6, 2019).

                 14.         By appointing Stretto as the Claims and Noticing Agent in these chapter

11 cases, the distribution of notices and the processing of claims will be expedited, and the Clerk

will be relieved of the administrative burden of processing what may be an overwhelming

number of claims.

                                          Services to be Provided

                 15.         This Application pertains only to the work to be performed by Stretto

under the Clerk’s delegation of duties permitted by 28 U.S.C. § 156(c) and Local Rule 2002-1(f).

Any work to be performed by Stretto outside of this scope is not covered by this Application or




                                                     7
DOCS_LA:336144.4 13044/001
                  Case 21-10527-JTD            Doc 4       Filed 03/08/21   Page 8 of 14




by any order granting approval hereof. Specifically, Stretto will perform the following tasks, as

necessary, in its role as Claims and Noticing Agent, as well as all quality control relating thereto:

                 (a)         Prepare and serve required notices and documents in these chapter 11
                             cases in accordance with the Bankruptcy Code and the Bankruptcy Rules
                             in the form and manner directed by the Debtors and/or the Bankruptcy
                             Court, including (i) notice of the commencement of these chapter 11 cases
                             and the initial meeting of creditors under Bankruptcy Code § 341(a),
                             (ii) notice of any claims bar date, (iii) notices of transfers of claims,
                             (iv) notices of objections to claims and objections to transfers of claims,
                             (v) notices of any hearings on a disclosure statement and confirmation of
                             the Debtors’ plan or plans of reorganization, including under Bankruptcy
                             Rule 3017(d), (vi) notice of the effective date of any plan, and (vii) all
                             other notices, orders, pleadings, publications and other documents as the
                             Debtors or the Bankruptcy Court may deem necessary or appropriate for
                             an orderly administration of these chapter 11 cases;

                 (b)         Maintain an official copy of the Debtors’ schedules of assets and liabilities
                             and statements of financial affairs (collectively, the “Schedules”), listing
                             the Debtors’ known creditors and the amounts owed thereto;

                 (c)         Maintain (i) a list of all potential creditors, equity holders, and other
                             parties-in-interest and (ii) a “core” mailing list consisting of all parties
                             described in Bankruptcy Rule 2002(i), (j), and (k) and those parties that
                             have filed a notice of appearance pursuant to Bankruptcy Rule 9010;
                             update and make said lists available upon request by a party-in-interest or
                             the Clerk;

                 (d)         Furnish a notice to all potential creditors of the last date for filing proofs
                             of claim and a form for filing a proof of claim, after such notice and form
                             are approved by the Bankruptcy Court, and notify said potential creditors
                             of the existence, amount, and classification of their respective claims as
                             set forth in the Schedules, which may be effected by inclusion of such
                             information (or the lack thereof, in cases where the Schedules indicate no
                             debt due to the subject party) on a customized proof of claim form
                             provided to potential creditors;

                 (e)         Maintain a post office box or address for the purpose of receiving claims
                             and returned mail, and process all mail received;

                 (f)         Maintain an electronic platform for purposes of filing proofs of claim;

                 (g)         For all notices, motions, applications, orders, or other pleadings or
                             documents served, prepare and file, or cause to be filed with the Clerk, an
                             affidavit or certificate of service within seven business days of service

                                                       8
DOCS_LA:336144.4 13044/001
                  Case 21-10527-JTD            Doc 4       Filed 03/08/21   Page 9 of 14




                             which includes (i) either a copy of the notice served or the docket
                             number(s) and title(s) of the pleading(s) served, (ii) a list of persons to
                             whom it was mailed (in alphabetical order) with their addresses, (iii) the
                             manner of service, and (iv) the date served;

                 (h)         Process all proofs of claim received, including those received by the
                             Clerk, check said processing for accuracy, and maintain the original proofs
                             of claim in a secure area;

                 (i)         Maintain the official claims register for each Debtor (collectively,
                             the “Claims Registers”) on behalf of the Clerk; upon the Clerk’s request,
                             provide the Clerk with certified, duplicate unofficial Claims Registers; and
                             specify in the Claims Registers the following information for each claim
                             docketed: (i) the claim number assigned; (ii) the date received; (iii) the
                             name and address of the claimant and agent, if applicable, who filed the
                             claim; (iv) the amount asserted; (v) the asserted classification(s) of the
                             claim (e.g., secured, unsecured, priority, etc.); (vi) the applicable Debtor;
                             and (vii) any disposition of the claim;

                 (j)         Provide public access to the Claims Registers, including complete proofs
                             of claim with attachments, if any, without charge;

                 (k)         Implement necessary security measures to ensure the completeness and
                             integrity of the Claims Registers and the safekeeping of the original
                             claims;

                 (l)         Record all transfers of claims and provide any notices of such transfers as
                             required by Bankruptcy Rule 3001(e);

                 (m)         Relocate, by messenger or overnight delivery, all of the court-filed proofs
                             of claim to the offices of Stretto, not less than weekly;

                 (n)         Upon completion of the docketing process for all claims received to date
                             for each case, turn over to the Clerk copies of the Claims Registers for the
                             Clerk’s review (upon the Clerk’s request);

                 (o)         Monitor the Bankruptcy Court’s docket for all notices of appearance,
                             address changes, and claims-related pleadings and orders filed and make
                             necessary notations on and/or changes to the claims register and any
                             service or mailing lists, including to identify and eliminate duplicative
                             names and addresses from such lists;

                 (p)         Identify and correct any incomplete or incorrect addresses in any mailing
                             or service lists (to the extent such information available);

                 (q)         Assist in the dissemination of information to the public and respond to
                             requests for administrative information regarding these chapter 11 cases as


                                                       9
DOCS_LA:336144.4 13044/001
                 Case 21-10527-JTD            Doc 4    Filed 03/08/21     Page 10 of 14




                             directed by the Debtors or the Bankruptcy Court, including through the
                             use of a case website and/or call center;

                 (r)         If these chapter 11 cases are converted to cases under chapter 7 of the
                             Bankruptcy Code, contact the Clerk’s office within three days of notice to
                             Stretto of entry of the order converting the cases;

                 (s)         Thirty days prior to the close of these chapter 11 cases, to the extent
                             practicable, request that the Debtors submit to the Bankruptcy Court a
                             proposed order dismissing Stretto as Claims and Noticing Agent and
                             terminating its services in such capacity upon completion of its duties and
                             responsibilities and upon the closing of these chapter 11 cases;

                 (t)         Within seven days of notice to Stretto of entry of an order closing these
                             chapter 11 cases, provide to the Bankruptcy Court the final version of the
                             Claims Registers as of the date immediately before the close of the chapter
                             11 cases; and

                 (u)         At the close of these chapter 11 cases, (i) box and transport all original
                             documents, in proper format, as provided by the Clerk’s office, to (A) the
                             Philadelphia Federal Records Center, 14700 Townsend Road,
                             Philadelphia, PA 19154-1096 or (B) any other location requested by the
                             Clerk’s office, and (ii) docket a completed SF-135 Form indicating the
                             accession and location numbers of the archived claims.


                 16.         The Claims Registers shall be open to the public for examination without

charge during regular business hours and on a case-specific website maintained by Stretto.

                                         Professional Compensation

                 17.         The Debtors respectfully request that the undisputed fees and expenses

incurred by Stretto in the performance of the above services be treated as administrative

expenses of the Debtors’ chapter 11 estates pursuant to 28 U.S.C. § 156(c) and

section 503(b)(1)(A) of the Bankruptcy Code and be paid in the ordinary course of business

without further application to or order of the Bankruptcy Court. Stretto agrees to maintain

records of all services showing dates, categories of services, fees charged, and expenses incurred,

and to serve monthly invoices on the Debtors, the Office of the United States Trustee for the


                                                      10
DOCS_LA:336144.4 13044/001
                 Case 21-10527-JTD           Doc 4    Filed 03/08/21    Page 11 of 14




District of Delaware, counsel for the Debtors, counsel for any official committee monitoring the

expenses of the Debtors, and any party-in-interest who specifically requests service of the

monthly invoices. If any dispute arises relating to the Engagement Agreement or monthly

invoices, the parties shall meet and confer in an attempt to resolve the dispute; if resolution is not

achieved, the parties may seek resolution of the matter from the Bankruptcy Court.

                 18.         The Debtors did not provide Stretto with an advance prior to the Petition

Date. Under the terms of the Engagement Agreement, the Debtors have agreed to indemnify,

defend, and hold harmless Stretto and its members, officers, employees, representatives, and

agents under certain circumstances specified in the Engagement Agreement, except in

circumstances resulting solely from Stretto’s gross negligence, willful misconduct or fraud, or as

otherwise provided in the Engagement Agreement or Proposed Order. The Debtors believe that

such an indemnification obligation is customary, reasonable, and necessary to retain the services

of a Claims and Noticing Agent in these chapter 11 cases.

                                             Disinterestedness

                 19.         Although the Debtors do not propose to employ Stretto under section 327

of the Bankruptcy Code pursuant to this Application (such retention will be sought by separate

application), Stretto has nonetheless reviewed its electronic database to determine whether it has

any relationships with the creditors and parties in interest provided by the Debtors, and, to the

best of the Debtors’ knowledge, information, and belief, and except as disclosed in the Betance

Declaration, Stretto has represented that it neither holds nor represents any interest materially

adverse to the Debtors’ estates in connection with any matter on which it would be employed.


                                                     11
DOCS_LA:336144.4 13044/001
                 Case 21-10527-JTD            Doc 4    Filed 03/08/21     Page 12 of 14




                 20.         Moreover, in connection with its retention as Claims and Noticing Agent,

Stretto represents in the Betance Declaration, among other things, that:

                 (a)    Stretto is not a creditor of the Debtors;

                 (b)    Stretto will not consider itself employed by the United States government
                        and shall not seek any compensation from the United States government in
                        its capacity as the Claims and Noticing Agent in these chapter 11 cases;

                 (c)    By accepting employment in these chapter 11 cases, Stretto waives any
                        rights to receive compensation from the United States government in
                        connection with these chapter 11 cases;

                 (d)    In its capacity as the Claims and Noticing Agent in these chapter 11 cases,
                        Stretto will not be an agent of the United States and will not act on behalf of
                        the United States;

                 (e)    Stretto will not employ any past or present employees of the Debtors in
                        connection with its work as the Claims and Noticing Agent in these chapter
                        11 cases;

                 (f)    Stretto is a “disinterested person” as that term is defined in section 101(14)
                        of the Bankruptcy Code with respect to the matters upon which it is to be
                        engaged;

                 (g)    In its capacity as Claims and Noticing Agent in these chapter 11 cases,
                        Stretto will not intentionally misrepresent any fact to any person;

                 (h)    Stretto shall be under the supervision and control of the Clerk’s office with
                        respect to the receipt and recordation of claims and claim transfers;

                 (i)    Stretto will comply with all requests of the Clerk’s office and the guidelines
                        promulgated by the Judicial Conference of the United States for the
                        implementation of 28 U.S.C. § 156(c); and

                 (j)    None of the services provided by Stretto as Claims and Noticing Agent in
                        these chapter 11 cases shall be at the expense of the Clerk’s office.


                 21.         Stretto will supplement its disclosure to the Bankruptcy Court if any facts

or circumstances are discovered that would require such additional disclosure.




                                                      12
DOCS_LA:336144.4 13044/001
                 Case 21-10527-JTD            Doc 4     Filed 03/08/21     Page 13 of 14




                        Compliance with Claims and Noticing Agent Protocol

                 22.         This Application complies with the Claims Agent Protocol, in that the

Debtors have obtained and reviewed engagement proposals from at least two other Bankruptcy

Court-approved claims and noticing agents to ensure selection through a competitive process.

Moreover, the Debtors submit, based on all engagement proposals obtained and reviewed, that

Stretto’s rates are competitive and reasonable given Stretto’s quality of services and expertise.

                 23.         To the extent that there is any inconsistency between this Application, the

Order, and the Engagement Agreement, the Proposed Order shall govern.

                             Waiver of Bankruptcy Rule 6004(a) and 6004(h)

                 24.         To implement the foregoing successfully, the Debtors seek a waiver of the

notice requirements under Bankruptcy Rule 6004(a) and the 14-day stay of an order authorizing

the use, sale, or lease of property under Bankruptcy Rule 6004(h).

                                                     Notice

                 25.         Notice of this Application shall be given to the following parties or, in lieu

thereof, to their counsel, if known: (a) the Office of the United States Trustee for the District of

Delaware; (b) counsel to the DIP Term Agent, DIP Term Lenders, and Prepetition Term Secured

Parties; (c) counsel to the DIP ABL Lender and Prepetition ABL Secured Parties (d) counsel to

the TX/PA DIP Agents and Prepetition Trustees; and (e) the Debtors’ forty largest unsecured

creditors on a consolidated basis; and (f) all parties entitled to notice pursuant to Local Rule

9013-1(m)(iii). As the Application is seeking “first day” relief, within two business days after

the hearing on the Application, the Debtors will serve copies of the Application and any order


                                                       13
DOCS_LA:336144.4 13044/001
                 Case 21-10527-JTD            Doc 4    Filed 03/08/21     Page 14 of 14




entered respecting the Application as required by Local Rule 9013-1(m)(iv). The Debtors submit

that, in light of the nature of the relief requested, no other or further notice need be given.

                                              No Prior Request

                 26.         No prior request for the relief sought in this Application has been made to

this or any other court.

                 WHEREFORE, the Debtors respectfully request that the Bankruptcy Court enter

an order, substantially in the form attached hereto as Exhibit A, granting the relief requested

herein and such other relief as the Bankruptcy Court deems appropriate under the circumstances.

Dated: March 8, 2021                               CarbonLite Holdings LLC and its Affiliates


                                                   Brian Weiss
                                                   Chief Restructuring Officer




                                                      14
DOCS_LA:336144.4 13044/001
